Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to amendment filed on February 16 in which claim 1-28 are presented for examination.
     Status of Claims
2.	Claims 1-28 are pending, of which claims 1, 09 and 15 are in independent form.


Response to Arguments
	3.	Applicant’s arguments with respect to the independent claims have been considered but 	are moot because the new ground of rejection does not rely on any reference applied in the prior
rejection of record for any teaching or matter specifically challenged in the argument.
	While the amendments as presented do not present allowable subject matter, in the interest of 

	compact prosecution, examiner feels that a further interview may help to expedite prosecution of 

	the application.  Examiner is available for an interview at Applicant's convenience at the number 

	below should Applicant wish to discuss the case further.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





4.	Claims 1-2, 6, 8-10, 13, 15-16, 19 and 21-25 are rejected under 35 U.S.C 103 as 

being unpatentable over Altman et al. (US PG Pub 2007/0282621) published on 

December 6, 2007 in view of Atkin et al. (US PG Pub 2005/0114191) published on filed

On May 26, 2005.

As per claim 1, 9 and 15, Altman teaches: A method, performed by at least one computer having access to information related to users in a network of users, the method comprising: using the at least one computer to perform acts of: (A) accessing information related to at least a second user in the network of users, the second user being associated via the network of users with a first user in the network of users (Para[0041] [0062]discloses  The location-based social network manager allows each user to set up virtual networks that connect that user to other people, places, and events in a manner that adaptively utilizes the geographic location information for each 
of these items (for example accessing location information corresponding to the user within the defined radius), as taught by Altman), the information specifying a location of the second user(fig 9 Para[0062][0095])shows location information of another user and tags the particular location of a user, as taught by Altman) and 
(B) causing a virtual assistant, executing on a device different from the at least one computer, to interact with the first user at least in part by performing at least one action based on the accessed information (fig 9 Para[0062] When a friend enters this radius, as determined by the server computer, a message is sent from the server to the user over network link 908 and displayed on the user's mobile device 902, as taught by Altman), 
Altman teaches location of the second user and display a place of interest of the both users and but Altman does not teach the at least one action performed by the virtual assistant comprising notifying the first user that the first user and the second user have a common s  wherein the notifying comprises notifying via one or more visual, acoustic, and/or tactile notifications; and 
in response to notifying the first user that the first user and the second user have the common planned location, scheduling a meeting between the first user and the second user.
On the other hand, Atkin teaches the at least one action performed by the virtual assistant comprising 
notifying the first user that the first user and the second user have a common planned locations  wherein the notifying comprises notifying via one or more visual, acoustic, and/or tactile notifications (Para[0043-0044] fig 5 displays planned location of the all the participant within the selected time frame, as taught by Atkin); and 
in response to notifying the first user that the first user and the second user have the common planned location, scheduling a meeting between the first user and the second user(Para[0005][0043-0044] fig 5-6 discloses displays the future time location of all of the participants which allows scheduling meetings between the participants, as taught by Atkin) .
It would have been obvious to one of ordinary skill in the art before the filing date of the 

invention to modify Altman invention with the teaching of Atkin because doing so 

would result in increased efficiency by allowing the more frequently travelling user setting up 

meeting based on location.


As per claim 2, 10, and 16, the combination of Altman and Atkin teaches wherein: 
the act (A) comprises accessing information identifying a topic of interest to at least the second user(Para[0043] display the locations of such items of interest or of any friends that are within the region displayed on the map, as taught by Altman) and 
the act (B) comprises causing the virtual assistant to present information related to the identified topic to the first user(Para[0043] display the locations of such items of interest or of any friends that are within the region displayed on the map, as taught by Altman).

Claim 5, 7, 11-12, 14, 17-18 and 20 (cancelled)

As per claim 6, 13, and 19, the combination of Altman and Atkin teaches wherein: the act (A) comprises accessing information at least partially specifying a schedule of the second user (fig 5 displaying another person e.g. 520 schedule for that particular time, as taught by Atkin); and 
the act (B) comprises causing the virtual assistant to schedule an event between the first user and the second user based on the information at least partially specifying the schedule of the second user(Para[0004][0033]meetings are automatically scheduled, as taught by Atkin).

As per claim 8, 21 and 22, the combination of Altman and Atkin teaches wherein the act (B) further comprises scheduling a meeting between the first user and the second user at the common planned location r(Para[0033][0043-0044], as taught by Atkin).

As per claim 23, 24 and 25, the combination of Altman and Atkin teaches wherein notifying the first user of the common planned location comprises generating speech (Para[0062] an alert function can provide a graphic or audible alert to the user when a particular friend has entered a user determined area or region around the user, as taught by Altman).

5.	Claims 3-4 are rejected under 35 U.S.C 103 as being unpatentable over 

Altman et al. (US PG Pub 2007/0282621) published on December 6, 2007 in view of Atkin 

et al. (US PG Pub 2005/0114191) published on filed on May 26, 2005 in further view 

Jones Et al. (US PG Pub 2011/0040756) published on February 17, 2011.


As per claim 3, the combination of Altman and Atkin does not teach wherein: the act (A) 	comprises accessing information indicating that at least the second user likes an item; and 	the act (B) comprises causing the virtual assistant to recommend the item to the first user.
On the other hand, Jones teaches wherein: 
(Para[0047][0059]discloses access the profile database to retrieve information such as a 	type of food or clothes the user likes, as taught by Jones) ; 
and 
the act(B) comprises causing the virtual assistant to recommend the item to the first user 	(Para[0059] Application server 204 then sends additional information, such as "Sarah likes 	to buy chocolates and there is a chocolate shop next to restaurant ABC" to Jeff along with 	the information about restaurant ABC, as taught by Jones).
It would have been obvious to one of ordinary skill in the art before the filing date of the 

invention to modify Altman and Atkin invention with the teaching of Jones because doing so 

would result in making the advertisement more effective when the user is actively seeking 

information on topics related to the advertised product or service(Para[0002]).


	As per claim 4, the combination of Altman, Atkin and Jones teaches wherein the item is 

	media content(Para[0050] disclose media content, as taught by Jones).


6.	Claims 26-28 are rejected under 35 U.S.C 103 as being unpatentable over 

Altman et al. (US PG Pub 2007/0282621) published on December 6, 2007 Atkin 

et al. (US PG Pub 2005/0114191) published on filed on May 26, 2005 in further view of 

Woodward et al. (US PG Pub 2014/0088961) filed on September 26, 2012.

						
As per claim 26, 27 and 28, the combination of Altman and Atkin does not teach wherein the speech is generated in accordance with a voice font and/or speaking style specified in a profile for the user.
On the other hand, Woodward teaches wherein the speech is generated in accordance with a voice font and/or speaking style specified in a profile for the user (Para[0050] a speech profile designating these audio waveform patterns as being part of a speaker's speech profile. A specific speech profile may include both speech (e.g., speaking style, speaker's utterance-text dictionary) and audio (e.g., background noise) information, as taught by Woodward).


invention to modify Altman and Atkin invention with the teaching of Woodward because doing 

so would result in effectively allowing to user setting the speaking style for better understanding.


Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 	action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of 	time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from 	the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 	mailing date of this final action and the advisory action is not mailed until after the end of the 	THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 	date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 	calculated from the mailing date of the advisory action.  In no event, however, will the statutory 	period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should 	be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 	examiner can normally be reached on Monday-Friday 8AM-5:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 	WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the 	organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application 	Information Retrieval (PAIR) system.  Status information for published applications may be 	obtained from either Private PAIR or Public PAIR.  Status information for unpublished 	applications is available through Private PAIR only.  For more information about the PAIR system, 	see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 	system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


	/RAYEEZ R CHOWDHURY/             Primary Examiner, Art Unit 2175                                                                                                                                                                                           	Thursday, April 29, 2021